Title: To James Madison from Seth Harding, [ca. 12 July] 1790
From: Harding, Seth
To: Madison, James


Sir
[ca. 12 July 1790]
I hope you will be so good as to pardon me for taking the liberty calling for your aide and assistance considering my unhappey Situation, being a stranger to you, Sir I have bin confind in my chamber for ten days past, and being confident you have a desire to do Justice to your fellow Citizens, permit me to lay before you a rough peace of writing for your Inspection at the same time not doubting you will be convinced I have some claim for Relief in my unhappey situation, Sir I consider you as one of the grate rulers of this young kingdom and to whome the unfortunate and distressd. can onely look to for reddress, if their claims is founded on Justice, perhaps there is not a nother case like mine on the contenent, and I am persuaded it will appear to you in the same light after takeing notice of som little Remarks on the subject, it may be said what has Capt. Harding Dun with all his money. I can declare before god angels and men in the time of The War until near the cloase, I thought but verry Little about money not being the grate object, onely a suffishency and not haveing any apprehenshon, but what my contenental waiges would be paid me in that which would be as good as gold and silver, and the contenental Dollers I had by me, be Redeamed in such a maner as would be adequate to their first purchase, when Jemaco sugars was sold at 50/⅌ Ct then paper Dollers was worth 50/ when Jemaco sugars was sold at £5 – – ⅌ then paper dollers was worth half price, when Jemaco sugars sold at £10– – ⅌ Then a paper doller was worth a ¼ of a doller, and all other Merchendize at the same Rate, so that Each man might Receive his Just Demands, the above was according to my former opinion, the Last sumer past I sold twenty thousand doller for £20 – – Newyork curency according to my scales that would have neated me 10 or 12 thousand good dollers, when I settled my contenentel acct. for waige and advancd money, their was a Ballance Due to me of £940 Newyork Curency. I Recd. what was cald. a Certificate worth about 2/6 on the pound, was that doing Justice, I believe not, it may be said others Recd. their waiges and advancd money the sam way, admit that to be the case, when the war was over others could go to their farms and their Merchendize, but whare could I go, return back to Novascotia, it may be said, whare you came from, with the common enemy of the thirteen unitied stats of america, permit me to ast the Question can this be all passed over without notice. I hope not. Heare I am pend. up like a Lamb for the Slaughter, for the immediate want of about one hundred and Eighty pound. Whare as I have sacrafissed thre times the sum for the sake of my cuntry, by leaveing Novascotia at a time when the Contenant of america was Invaided by an unnateral enemy, Sir if you in your wisdom believe me to have a Just claime your complianc will be gratefully acknoledg from Sir your most obt. and very humbe Servant
Seth Harding
N. B if Mr Sherman has not presented the writeings to you, if worthy your notice shall Take it a favour you will call and puruse them.
H[illegible] No. 41
 